                                                           Case 2:20-cv-01264-APG-VCF Document 16 Filed 12/08/20 Page 1 of 1



                                                       1   Dawn L. Davis, Esq.
                                                           Nevada Bar No. 13329
                                                       2   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                       3   Las Vegas, Nevada 89169
                                                           Telephone: 702.784.5200
                                                       4   Facsimile: 702.784.5252
                                                           ddavis@swlaw.com
                                                       5
                                                           Attorneys for Defendant A. O. Smith Corporation
                                                       6

                                                       7
                                                                                   IN THE UNITED STATES DISTRICT COURT
                                                       8
                                                                                        FOR THE DISTRICT OF NEVADA
                                                       9

                                                      10   ALLSTATE INSURANCE COMPANY
                                                           as Subrogee for Calvin Chan,                     Case No.: 2:20-cv-01264-APG-VCF
                                                      11
                                                                          Plaintiff,
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                           vs.                                              STIPULATION AND ORDER FOR
Snell & Wilmer




                                                      13                                                    DISMISSAL WITH PREJUDICE
                    Las Vegas, Nevada 89169




                                                           A.O. SMITH CORPORATION, a
                         LAW OFFICES

                          702.784.5200




                                                      14   corporation; and, DOES 1 through 50,
                               L.L.P.




                                                           inclusive,
                                                      15
                                                                          Defendants.
                                                      16

                                                      17          IT IS STIPULATED by and between Defendant A. O. Smith Corporation (“Defendant”)
                                                      18   and Plaintiff Allstate Insurance Company as subrogee of Calvin Chan (“Plaintiff”), that all claims
                                                      19   shall be dismissed with prejudice. The Parties will each bear their own attorneys’ fees and costs.
                                                      20   DATED this 8th day of December, 2020.                DATED this 8th day of December, 2020.
                                                      21         SNELL & WILMER L.L.P.                          WILLIAMS PALECEK LAW GROUP
                                                      22
                                                             By: /s/ Dawn L. Davis                   By: /s/ Jason P. Williams
                                                      23         Dawn L. Davis, Esq.                     Jason P. Williams, Esq.
                                                                 Nevada Bar No. 13329                    311 East Liberty Street
                                                      24         3883 Howard Hughes Pkwy, Suite 1100     Reno, Nevada 89501
                                                                 Las Vegas, Nevada 89169
                                                      25         Attorneys for Defendant                 David C. O'Mara, Esq.
                                                                 A. O. Smith Corporation                 THE O'MARA LAW FIRM
                                                      26                                                 311 East Liberty Street
                                                           IT IS SO ORDERED:                             Reno, Nevada 89501
                                                      27                                                 Attorneys for Plaintiff Allstate Insurance
                                                                    December 8, 2020
                                                           Dated:__________________                      Company
                                                      28
                                                                                                               ________________________
                                                                                                               ANDREW P. GORDON
                                                                                                               UNITED STATES DISTRICT JUDGE
